UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7587



JENIS WALTER BRANCH,

                                             Petitioner - Appellant,

          versus

EDWARD MURRAY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-77-AM)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jenis Walter Branch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his Fed. R. Civ. P. 60(b) motion for relief from the order denying

his 28 U.S.C. § 2254 (1988) habeas petition. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-
peal and dismiss the appeal on the reasoning of the district court.

Branch v. Murray, No. CA-94-77-AM (E.D. Va. Sept. 18, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2